                    UNITED STATES DISTRICT COURT

                      DISTRICT OF NEW HAMPSHIRE


United States of America,


     v.                                    Case No. 18-CR-101-SM
                                           Opinion No. 2019 DNH 186
Bernard Lindsey,
     Defendant


                              O R D E R


     Defendant moves for judgment of acquittal, or a new trial,

on grounds that the evidence presented, even when viewed in the

light most favorable to the government, is insufficient to

support the jury’s guilty verdicts.   Alternatively, he asserts

that the weight of the evidence is so inconsistent with those

verdicts that it is clear that the jury reached an erroneous

result, warranting a new trial.   See Fed. R. Crim. P. 29 and 33.

The government objects.



                             Background

     Defendant was on state parole when, on April 16, 2018, at

about 2:15 in the afternoon, probation officers made an

unannounced inspection of his apartment.    A probation officer

noticed that defendant’s car was parked outside, suggesting that

he was at home.    The officer approached the door and listened
for activity inside.   He heard sounds of movement and knocked on

the door, announcing his presence.    No one answered.   He

continued to knock and announce without effect.   He then heard a

cellphone “chime” and stated that he could hear the cellphone so

he knew someone was inside.   Still, no one responded.   The

officer persisted and, after two or three minutes, the defendant

finally opened the door and the officers went in.



     Defendant was not alone.    Seated on a futon was another

man, Bryson London.    On the futon, near London - but not in his

physical possession - was a black plastic case that was

partially covered by clothing.   Later, it was discovered that

the case contained drugs and related items indicative of drug

trafficking: 16 grams of methamphetamine in a plastic baggie; 34

grams of cocaine in three plastic baggies; 23 grams of fentanyl

in two plastic baggies; a scale; a weight; a plastic knife with

white residue on it; a metal spoon; and cut up pieces of

aluminum foil.   Defendant contends that the evidence was

insufficient to establish, beyond a reasonable doubt, that the

case and its contents belonged to him.   The court disagrees.



     A rational and reasonable jury could have found from the

evidence presented that defendant lived alone; he rented the

apartment over which he maintained dominion and control; and,


                                  2
although he had had difficulty paying his rent just a few weeks

earlier, defendant was found with $3,643 in cash in his pocket.

Defendant had a job that paid him $12.00 per hour.       He explained

to the officer that the substantial amount of cash was from a

tax refund and he kept it on his person because he did not favor

using banks.    Yet, defendant did have a bank account and, while

the bank’s records disclosed that he had received a tax refund

in the amount of $5,838 on February 22, 2018, the records also

disclosed that he withdrew $4,000 the next day.       That defendant

was unable to pay his rent in early April appeared inconsistent

with his claim that he still had a substantial amount of cash

from that refund on April 16th.        Rather, circumstances suggested

that defendant may have come into possession of that cash fairly

recently.



        Additionally, materials typically used in drug trafficking

were found in defendant’s apartment.       Execution of a search

warrant revealed protective masks, protective gloves, and

inositol powder (used as a cutting agent for cocaine) - all

located together in defendant’s bedroom.       Typical drug packaging

materials were also found in the kitchen: Ziploc quart-sized

freezer bags; Glad sandwich bags; and two boxes of aluminum

foil.    The drugs found in the black plastic case were packaged

in the very same materials.


                                   3
     The evidence also established that defendant possessed two

similar cellphones.   One phone stored messages showing that

defendant was engaged in drug trafficking, and that his

customers generally purchased 1/2 to 1 gram quantities.   The

phones also included messages between the defendant and London,

from which the jury could fairly conclude both that defendant

was a drug dealer and that London was his customer.



     Taking all of the evidence in the light most favorable to

the verdicts, a reasonable and rational jury could find beyond a

reasonable doubt that the defendant was dealing in drugs; that

London was in defendant’s apartment as a customer; that the

drugs found in the black plastic case in defendant’s apartment

belonged to defendant; that defendant delayed opening the door

because he was aware of his guilt and feared the likely imminent

discovery of those drugs and related paraphernalia; and that the

cash found on the defendant represented drug proceeds, not a tax

refund.



     The jury was certainly free to weigh the evidence and

reject the defense that it was London, not defendant, who

possessed the drugs with the intent to distribute them.

London’s physical proximity to the black case on the futon (but

not actual possession of it) is, of course, consistent with an


                                 4
inference that the case and its contents belonged to London.

But, that inference is weak and the jury was not required to

accept it.   And, that possibility did not require the jury to

have a reasonable doubt about defendant’s guilt.   The jury could

find from all the evidence, beyond a reasonable doubt, that the

black case was defendant’s and it was part and parcel of

defendant’s drug trafficking activity.



     Ordinarily this would not be a difficult or complicated

matter, and the motion for judgment of acquittal or for a new

trial would have been promptly denied.   But, as raised by

defense counsel in his supporting memorandum, the recent

decision by the court of appeals in United States v. Pothier,

919 F.3d 143 (1st Cir. 2019), gives some pause.    That opinion

might be read to suggest that, in a circumstantial evidence

case, a theory of innocence consistent with the evidence

requires a jury to have a reasonable doubt, since rejection of

the defense would necessarily be premised on mere speculation.

Pothier, however, turns on a fact-intensive analysis, and rests

on the absence of sufficient evidence in that case tying the

defendant to the charged contraband: child pornography found on

a laptop computer that, although belonging to the defendant, was

not password protected, and was left in a shared residence to

which two other people had complete access.   There, too, the


                                 5
defendant delayed opening his door, despite police demands, for

an extended period of time.   The court noted, however, that the

laptop was not hidden or destroyed in the interim, and

“scrubbing” software present on the laptop was not run –

suggesting that the defendant did not know the unlawful

pornography had been downloaded to the laptop.      The government

in that case offered very little evidence of defendant’s

culpable knowledge, beyond his ownership of the laptop.      Under

those circumstances, the court found that a jury would

necessarily have to take a speculative leap to find any one of

the three potentially guilty parties responsible for the charged

offense.   Each of the three residents had access and opportunity

to download the unlawful images; those images were stored in

“inconspicuous folders” (not readily apparent to a casual user,

including, at least potentially, the defendant); and no other

relevant evidence pointing to the defendant as the culpable

party rather than the two other residents was introduced at

trial.



     This case is quite different.       Here, as noted above,

defendant was the sole tenant and occupant of the apartment – it

was his to control and maintain.       The cocaine cutting powder and

drug packaging materials found in his apartment – packaging

materials identical to those used to package the drugs found in


                                   6
the black case - would support a jury’s conclusion that

defendant was engaged in drug trafficking.   The cellphone

messages supported the conclusion that London was present as a

customer of defendant’s, rather than defendant’s supplier.

Defendant’s substantial delay in opening the door for the

probation officer bespeaks a guilty mind.    And, the partially

obscured black case, although physically closer to London and

partially covered by clothing – perhaps hastily tossed there

before opening the door - suggests an effort to conceal.     The

jury could have supportably found that the mere closer proximity

of London to the black case on defendant’s futon did not point

away from defendant and at London in any significant way.



     Taking all of the evidence presented in the light most

favorable to the verdicts, a rational and reasonable jury could

have found, beyond a reasonable doubt, that the government

carried its burden to prove each essential element of the

possession with intent to distribute crimes alleged in Counts I

and II of the indictment.   For the reasons given, as well as

those argued in the government’s memorandum in opposition, the

motion for judgment of acquittal or a new trial (document no.

55) is, accordingly, DENIED.




                                 7
      SO ORDERED.


                                       ____________________________
                                       Steven J. McAuliffe
                                       United States District Judge

October 31, 2019

cc:   Cam T. Le, AUSA
      Georgiana L. Konesky, AUSA
      Benjamin L. Falkner, Esq.




                                   8
